Citation Nr: 0901707	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
degenerative changes of the lumbar spine at L5-S1, rated as 
20 percent disabling from December 4, 2002, and 40 percent 
disabling from July 13, 2004; early degenerative changes in 
the right knee, rated as 10 percent disabling from March 8, 
1994; tinnitus, rated as 10 percent disabling from March 8, 
1994; right knee laxity, rated as 10 percent disabling from 
January 3, 2006; and a bilateral hearing loss disability, 
rated as 0 percent disabling.  He has a combined rating of 20 
percent from March 1994, 40 percent from December 2004, 50 
percent from July 2004, and 60 percent from January 2006.  

2.  The veteran does meet the schedular criteria for a TDIU 
and is not shown to be unable to obtain and retain 
substantially gainful employment due solely to service 
connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The Board 
notes that in a July 2004 letter, he was advised of the 
specific criteria necessary for a TDIU.  The May 2006 letter 
told him to provide any relevant evidence in his possession 
in regard to an increase in his service-connected 
disabilities, to include evidence of the impact on 
employment.  See Pelegrini, 18 Vet. App. at 120.  The Board 
notes that the July 2006 rating decision and the February 
2007 statement of the case contained the specific criteria 
warranting entitlement to a TDIU.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The veteran was 
also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

An April 2006 rating decision shows that the veteran is 
service connected for a degenerative changes of the lumbar 
spine at L5-S1, rated as 20 percent disabling from December 
4, 2002, and 40 percent disabling from July 13, 2004; early 
degenerative changes in the right knee, rated as 10 percent 
disabling from March 8, 1994; tinnitus, rated as 10 percent 
disabling from March 8, 1994; right knee laxity, rated as 10 
percent disabling from January 3, 2006; and a bilateral 
hearing loss disability, rated as 0 percent disabling.  He 
has a combined rating of 20 percent from March 1994, 40 
percent from December 2004, 50 percent from July 2004, and 60 
percent from January 2006.  The veteran does not meet the 
schedular criteria pursuant to 38 C.F.R. § 4.16(a).  

Furthermore, the evidence does not factually establish that 
the veteran is unemployable due to service-connected 
disability.  The Board notes that where the percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background, including 
his employment and educational history.  See 38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board notes that while Social 
Security Administration (SSA) records reflect that the 
veteran is in receipt of SSA disability benefits, such was 
based on not only a back disorder but also affective (mood) 
disorders, for which service connection has not been 
established.  Significantly, in an April 2005 determination 
in regard to the veteran's claim for an extra-schedular 
evaluation, the Director of Compensation and Pension Service 
specifically concluded that the veteran was able to be 
gainfully employed in sedentary work.  This decision noted 
that the veteran's TDIU application in the early 1990's was 
rejected because it was found that he was able to do his job 
as a marketing director.  

The report of a June 2006 VA examination and VA treatment 
records do not indicate any findings that would change the 
April 2005 determination that the veteran was not precluded 
from sedentary work as a result of his service connected 
disabilities.

The Board notes while the veteran is competent to report his 
symptoms, and that his service-connected disabilities, to 
include his right knee disability as noted in an August 2004 
VA examination report, have an adverse effect on his daily 
activities, as a layman, his opinion alone is not sufficient 
upon which to base a determination as to whether he is 
unemployable due to service-connected disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board has accorded more probative value to 
the April 2005 opinion of the Director of Compensation and 
Pension Service to the effect that the veteran has the 
ability to be gainfully employed.  The claims file was 
reviewed, the opinion is based on the competent and objective 
evidence, and a complete rationale for the opinion was 
provided.  

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

A total rating based on individual unemployability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


